COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Arnold Brown d/b/a Arnold Brown Construction Company v. Monica
                         Hankins

Appellate case number:   01-15-00898-CV

Trial court case number: 2011-49521

Trial court:             189th District Court of Harris County

       Appellant’s notice of appeal states he is appealing from an August 21, 2015 order
denying appellant’s motion to set aside a previous interlocutory order, signed September 27,
2015. We have jurisdiction to hear an interlocutory appeal only if authorized by statute.
See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2015); Stary v. DeBord,
967 S.W.2d 352, 352–53 (Tex. 1998).
       On December 1, 2015, appellee filed a motion to dismiss, claiming the order is
interlocutory and appellant has not paid for the clerk’s record in this case. We held this
motion for a response, but none was filed.
        Unless appellant causes a supplemental clerk’s record containing documents
showing the trial court has entered a final judgment or files a response demonstrating by
citation to the law that this Court has jurisdiction of the appeal, this appeal will be
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellant’s
response, if any, is due in this Court within 10 days of the date of this notice.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: December 17, 2015